EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Shouvik Biswas (Reg. No. 68,439) on 2/23/2021.
The application has been amended as follows: 

Amendments to the Claims 
1. (Currently Amended) A machine tool comprising:
a machining chamber for machining a workpiece; 
a tool storage chamber for storing a plurality of tools;
a frame containing the machining chamber and the tool storage chamber;
a partition wall disposed in the frame, the partition wall extending in a partition wall plane and separating the machining chamber and the tool storage chamber from one another;
a first sliding door disposed at a front side of the machining chamber, the first sliding door being linearly movable 
a second sliding door disposed at a front side of the tool storage chamber, the second sliding door being linearly movable and
a virtual straight line extending parallel to the width direction, wherein
as to be movable to an associated open position, wherein access through the front side of the machining chamber is provided after the first sliding door has been moved in the width direction to the associated open position,
the second sliding door is configured so as to be movable to an associated open position, wherein access through the front side of the tool storage chamber is provided after the second sliding door has been moved in the width direction to the associated open position,
the first sliding door and the second sliding door are formed so that one door is disposed on the front side of the other door,

the second sliding door overlaps the first sliding door in front of the machining chamber when the second sliding door is opened,
said virtual straight line extends from the machining chamber, through the partition wall plane, and into the tool storage chamber, and
an opening is formed in the partition wall, and the plurality of tools are movable through the opening for movement between the tool storage chamber and the machining chamber. 

2. (Currently Amended) The machine tool according to claim 1, wherein 
the second sliding door is disposed in front of the first sliding door, and 
when the first sliding door is opened, the first sliding door is disposed on an inner side of the second sliding door.


the first sliding door includes a first window through which an interior of the machining chamber is viewable when the first sliding door is closed,
the second sliding door includes a second window through which an interior of the tool storage chamber is viewable when the second sliding door is closed, and
the window of one of the first and second sliding doors and the window of the other of the first and second sliding doors are formed so as to at least partially overlap each other when the one of the first and second sliding doors is opened.

4. (Previously Presented) The machine tool according to claim 1, wherein 
the first sliding is configured such that the machining chamber is opened in a height direction, and
the second sliding door has a length in the height direction that extends from a bottom to a top of the frame.

5. (Currently Amended) The machine tool according to claim 1, further comprising:
a spindle head arranged in the machining chamber and being movable in the width direction of the machine tool;
a tool magazine disposed in the tool storage chamber; and 
a shutter disposed on the partition wall, wherein
the 
the shutter is formed so as to open and close the opening,

the exchange area is disposed on one end of the machining chamber in the width direction and is arranged above the tool magazine, and
the spindle head is formed so as to vertically move while the shutter is opened, allowing an exchange of the tool through the opening.

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1 and the prior art, Examiner directs attention to the following, 
Nagaya (WIPO Pub. No. WO 2016/135958A1).  Note that U.S. Patent Application Publication No. 2018/0032052 A is in the same patent family as WO 2016/135958A1, and is being relied upon by Examiner as an English-language equivalent.  That said, any references herein to paragraph numbers or the like of WO '958 are actually with respect to the U.S. '052 publication.  (Note that both WO '958 and U.S. '052 were cited by Examiner on the PTO-892 mailed on 11/2/2020).  
Figure 3 of Nagaya shows a machine tool comprising a frame (130), said frame (130) containing a machining chamber (in which a workpiece provided on Z-axis slider 112 is machined via a tool T affixed to the tool spindle 119 of the spindle head 108; please see paragraph 0019) and tool storage chamber (in which tools T are stored in receptacles 124 of circular plate 122 of tool magazine 120; see at least paragraphs 0020-0022 and Figure 3).  From the perspective of Figure 3 of Nagaya, the machining chamber for machining a workpiece is disposed on the right, whereas the tool storage chamber for storing a plurality of tools (T) is disposed on the left.  Please note that the machining chamber and the tool storage chamber are separated from one another by a partition wall (132), which is disposed in the frame (130) and which extends in a partition wall plane.  Figure 3 further shows an opening (132a) being formed 
Nagaya though, does not provide disclosure on a first sliding door disposed at a front side of the machining chamber, the first sliding door being linearly movable in a width direction of the machine tool; [and] a second sliding door disposed at a front side of the tool storage chamber, the second sliding door being linearly movable in the width direction of the machine tool.”  
Rather, Nagaya’s machine tool only has an ATC door (138b) that provides an operator with access to the tool storage chamber from a front side of the frame (130).  Examiner has annotated Figure 3 (see below) so as to denote a side of the frame that can be considered the claimed “front” (as broadly recited) side of the frame (130) on which the ATC door (138b) is disposed for Applicant’s reference.  Note that from the perspective of Figure 3, the width direction of the machine tool extends into/out of the page and parallel to the virtual straight line, which is shown below in annotated Figure 3.   

    PNG
    media_image1.png
    584
    1278
    media_image1.png
    Greyscale

	Inaguchi (U.S. PG Pub. No. 2015/0252604A1) though, discloses a sliding door structure for a machine tool.  (Please note that Inaguchi was cited on the PTO-892 mailed on 11/2/2020).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant’s invention to have substituted the specific sliding door structure of Inaguchi for the ATC door (138b) of Nagaya, as this is a substitution of one known door structure for another, in order to obtain the predictable result of the first sliding door (20) and the second sliding door (10) being able to be slid open so as to provide the operator with access to the tool storage chamber from the front side of the frame (130).  
In making this substitution, the first (20) and second sliding doors (10) are disposed on the above-labeled “front” side of the frame (130).  By virtue of being disposed on the front side of the frame (130), said first (20) and second sliding doors (10) are disposed on a front side of the machining chamber that the frame (130) contains and on a front side of the tool storage chamber that the frame (130) also contains.  Next, Examiner reiterates that from the perspective of Figure 3 of Nagaya, the width direction of the machine tool extends into/out of the page and parallel to the virtual straight line.  Noting this, when sliding open the first sliding door (20), for example, the first sliding door (20) is moved linearly in the width direction of the machine tool to an associated open position.  Likewise, the second sliding door (10) is moved linearly in the width direction of the machine tool when slid open into an associated open position.  
It is again noted that the first sliding door (20) and the second sliding door (10) are formed so that the second sliding door (10) is disposed on the front side of the first sliding door (20), at 
Also, for the modified machine tool of Nagaya, the second sliding door (10) is configured so that access through the front side of the tool storage chamber is provided after the second sliding door (10) has been moved in the width direction to the associated open position. 
Likewise, the first sliding door (20) is configured so that access through the front side of the machining chamber is provided after the second sliding door (10) has been linearly moved in the width direction to the associated open position.  That is to say that when the first sliding door (20) has been opened, the first sliding door (20) will not provide obstruction for access through the front side of the machining chamber.
Next, a second annotated version of Figure 3 is being provided on the following page, and it shows therein the virtual straight line, the tool storage chamber, the machining chamber, and the partition wall (130).  

    PNG
    media_image2.png
    743
    1102
    media_image2.png
    Greyscale

Since the virtual straight line extends parallel to the width direction, the width direction being the aforedescribed direction that the first (20) and second sliding doors (10) linearly move in for the modified machine tool of Nagaya, said virtual straight line is incapable of extending from the machining chamber, through the partition wall plane, and into the tool storage chamber.  Thus, Nagaya/Inaguchi does not teach, “said virtual straight line extends from the machining chamber, through the partition wall plane, and into the tool storage chamber.”  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Nagaya/Inaguchi so as to produce the present invention as set forth in claim 1.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722